SULLIVAN, J.
Epitomized Opinion
This was an appeal from an order of the Industrial Commission of Ohio. The plaintiff was the widow of George McNeeley. In March, 1921, McNeeley was employed by the Chandler Motor Company as a carpenter. Upon the direction of the foreman, McNeeley was refitting a frame in the factory door shortly prior to the time the accident occurred. While performing this service he got upon a box to saw a board. Later he was found bleeding underneath a wash basin near by. A pool of blood was also discovered between the basin *40and the box. There were no eye witnesses to the accident, and McNeeley died before he could relate any of the incidents connected with the same.
Attorneys — E. (!. Stanton, for Industrial Commission; Landfear, Saskin & Fleharty, for McNeeley; all of Cleveland.
The Industrial Commission of Ohio refused to award compensation to the widow of the deceased. The Court of Common Pleas directed a verdict for the Industrial Commission. Error was prosecuted to the court of Appeals and this judgment was reversed. The case was then tried in the Common Pleas Court and a jury returned a verdict in favor of plaintiff. The Industrial Commission prosecuted error, claiming that the verdict was manifestly against the weight of the evidence. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Evidence may be direct or circumstantial and it is often that circumstantial is more reliable than positive evidence, for the reason thta circumstances are more difficult to falsify.
2. Under the circumstances of this case it cannot be said that the verdict was manifestly against the weight of the evidence, as there was ample circumstantial evidence upon which the jury could predicate its judgment that the deceased died of injuries sustained in the course of his employment.